Citation Nr: 0316571	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1942 to September 1948 
and from November 1948 to November 1962.  The veteran died on 
April [redacted]
, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2000, the appellant testified 
at an RO hearing.  A copy of the transcript has been 
associated with the claims file.

In March 2001, this case was remanded to the RO for further 
development.  It is now before the Board for further 
appellate consideration.

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and therefore, the Board will proceed with the 
adjudication of this appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on April [redacted]
, 1998, as a result of right 
heart failure due to operative cardiopulmonary arrest and 
coronary artery disease (CAD).  Hypertension, diabetes 
mellitus and smoking were listed as other significant 
conditions contributing to death but not related to the 
immediate cause of death.

4.  At the time of his death, the veteran was service 
connected for residuals of severance of the flexor profundus 
tendon of the little finger of the right hand; residuals of a 
laceration to the palm of the right-hand; residual 
psychophysiologic gastrointestinal (GI) reaction; and 
residuals of a fracture of the fifth metacarpal of the right 
hand; all rated as noncompensably disabling.

5.  The veteran was treated for various health problems at 
the Reno, Nevada, and San Francisco, California, VA Medical 
Centers (VAMCs) in 1998 just before his death.    

6.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of his 
death.    

7.  The veteran was not evaluated as totally disabled for 10 
continuous years immediately preceding death nor was he rated 
totally disabled continuously after his last discharge from 
service in November 1962 for a period of not less than 5 
years immediately preceding death.

8.  The appellant filed her claim for DIC benefits under 
38 U.S.C.A. § 1151 in December 1998. 

9.  The cause of the veteran's death was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of fault on VA's 
part.  The medical complications surrounding his death were 
reasonably foreseeable at the time of his death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  

2. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22 (1999, 2002).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West  2002); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed as available VA medical records, the 
hearing transcript, a December 2002 Veterans Health 
Administration (VHA) medical opinion, and various statements 
from the appellant and her representative have been 
associated with the file.

With regard to the RO's compliance with the March 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in an April 2002 letter, ask the 
appellant to indicate whether the veteran received any 
medical treatment during the ten years prior to his death, to 
identify all sources of treatment, and to furnish signed 
authorizations for release of private medical records.  The 
RO's letter also informed the appellant of the notice and 
duty to assist provisions of the VCAA; advised her that, as a 
surviving spouse, she could attempt to demonstrate that the 
veteran would have been entitled to a total disability rating 
for the ten years immediately preceding his death; notified 
her that processing on DIC claims involving hypothetical 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 had been stayed; and gave the appellant 60 
days to submit additional evidence or argument in support of 
her claims.  She did not respond.  In December 2002, a VHA 
medical opinion was obtained and associated with the claims 
file to comply with the remand instructions.  In January 
2003, the RO readjudicated the claims and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's March 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, the December 2002 
VHA medical opinion, and the various VA treatment reports, 
which evaluated the status of the veteran's health 
immediately preceding his death, are adequate for determining 
whether the criteria for service connection for the cause of 
the veteran's death or entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. §§ 1318 and 1151 for the veteran's 
death have been met.  

Moreover, the Board notes that, in conjunction with her 
claims, the appellant was asked to identify the health care 
providers, who had treated the veteran during the ten years 
preceding his death.  She did not respond.  The duty to 
assist is not a one-way street, and the claimant has not 
fulfilled her duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under these 
circumstances, the Board finds that the VCAA does not mandate 
further development.  In a November 1999 statement of the 
case (SOC), SSOCs issued in June 2000 and January 2003, an 
April 2002 VCAA letter, and the March 2001 Board remand, VA 
advised the appellant of what must be shown to establish 
entitlement to service connection for cause of the veteran's 
death and DIC benefits under the provisions of 38 U.S.C.A. 
§§ 1318 and 1151 for the veteran's death, notified her of the 
new duty to assist provisions of the VCAA, what VA would do 
and had done, and what she should do, and gave her 60 days to 
provide any additional comments or supporting information.  
Thus, in light of the appellant's failure to respond to the 
RO's April 2002 VCAA letter and the December 2002 VHA medical 
opinion associated with the file, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to her claims.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her claims as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing service connection for the cause of the veteran's 
death or compensation under the provisions of 38 U.S.C.A. 
§§ 1318 and 1151 for the veteran's death.  She has, by 
information letters, a rating decision, a Board remand, an 
SOC and SSOCs, been advised of the evidence considered in 
connection with her appeal.  Further, all of the available 
relevant evidence has been considered.  In this regard, the 
Board observes that the appellant presented testimony at an 
RO hearing on appeal.  Moreover, the appellant and her 
representative submitted additional lay statements and 
arguments.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development for the issues discussed in this 
decision.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

Service medical records are negative for complaints or 
diagnosis of, or treatment for, any heart disorder or CAD.

At a July 1963 VA examination, no significant abnormality of 
the cardiovascular system was found.

On March 9, 1998, the veteran was admitted in to the Reno 
VAMC complaining of chest pain after walking only 200 feet 
from an ATM machine to his car.  He reported sudden 
substernal pressure.  On examination, there was no radiation, 
diaphoresis, nausea or vomiting.  Pain was 9 of 10 in 
severity.  The veteran reported a recent history of more 
frequent episodes of chest pain over the preceding two 
months.  In November 1997, the veteran had had a Persantine 
thallium test, which was positive for reversible ischemia 
involving the anterior wall, adjacent lateral wall, and a 
portion of the apex.  Irreversible scarring and ischemia of 
the inferior wall and septum were also noted.  On arrival, 
the veteran was given two sublingual nitroglycerin tablets, 
which relieved his pain entirely.  Prior to that the veteran 
had a taken one sublingual nitroglycerin before coming to the 
hospital, which had only partially alleviated the pain.  The 
veteran was admitted to the intensive care unit (ICU) and 
myocardial infarction (MI) was ruled out by enzymes and 
serial electrocardiograms (EKGs).  In addition to his usual 
medications, the veteran was started on Isordil.  After a 
cardiology consult, it was determined that, since the veteran 
already had a positive thallium test within the past five 
months, cardiac catheterization would be the preferable route 
for follow-up.  On March 12, 1998, the veteran was 
transferred to San Francisco VAMC for that procedure.  
Admission and discharge diagnoses were: unstable angina and, 
hypertension, Type II diabetes mellitus, history of MI and 
coronary artery bypass graft (CABG) 13 years ago; and 
peripheral vascular disease (PVD).
On admission to the San Francisco VAMC, it was noted in that 
the veteran's cardiac history began more than 10 years ago 
when he suffered an MI in 1985 and had a two vessel CABG.  In 
November 1997, the veteran had another MI and a Persantine 
thallium test, which was positive for reversible ischemia 
involving the anterior wall, adjacent lateral wall, and a 
portion of the apex.  Irreversible scarring and ischemia of 
the inferior wall and septum were also noted.  He had done 
well since then with a stable angina pattern of one to two 
episodes of chest pain per week at rest or while walking, 
relieved immediately by one sublingual nitroglycerin tablet.  
The veteran reported increased exertional angina for the 
previous two months, relieved by rest.  Three days earlier, 
the veteran had reported crushing chest pain upon walking 200 
feet.  He had taken one sublingual nitroglycerin tablet, with 
little relief, and went to the Reno VAMC, where he received 
more nitroglycerin that alleviated the pain and he remained 
pain free.  MI was ruled out.  The veteran was transferred 
for cardiac catheterization.  On physical examination, the 
veteran was alert, his gait was steady, and he was able to 
turn and reposition himself for comfort.  He did not complain 
of chest pain or shortness of breath.  The veteran reported a 
history of a 40 pack per year smoking habit, quitting in 
1970.  On cardiovascular examination, there was no jugular 
venous distention or S2.  There was palpable thrill in the 
right upper sternal border, regular rate, 3/6 systolic 
crescendo murmur radiating to superclavicular fossa, and 1/6 
diastolic murmur heard in the right second intercostal space.  
An electrocardiogram (EKG) revealed normal sinus rhythm, 
normal axis, incomplete left bundle branch block and left 
ventricular hypertrophy with repolarization abnormalities.  A 
chest X-ray showed no change since 1992, revealing indistinct 
left heart border probably secondary to surgery and no 
congestive heart failure or consolidation.  A June 1992 
catheterization had shown the right carotid artery (RCA) 
occluded, left main disease, left circumflex coronary artery 
(LCX) was a co-dominant with no significant disease, left 
anterior descending (LAD) showed competitive flow after the 
anastomosis with the left internal mammary artery (LIMA), 
prior to systolic pressure in the proximity of the LAD (80 to 
90 percent), saphenous vein graft (SVG) to the RCA revealed 
sluggish flow throughout the graft and mild luminal 
irregularity.  The LIMA was unable to selectively engage; 
streptokinase was given for sinus tachycardia elevation.  An 
echocardiogram (ECHO) revealed aortic stenosis, aortic 
insufficiency and poor left ventricular ejection fraction 
(EF).  The veteran tolerated the catheterization procedure 
without problems.  Right and left heart catheterization 
showed simultaneous left ventricle/aortic opening pressures, 
atrial diastolic gallop, subclavian arteries and bypass graft 
angioplasty performed via right femoral artery and right 
femoral vein.  Catheterization revealed the gradient at the 
aortic valve was not as severe as previously thought.  Patent 
LIMA to the LAD and SVG to the RCA were occluded with two 
high-grade lesions on the LCX and proximal to obtuse marginal 
noted.  A left ventricle gram was not done.  Preliminary ECHO 
estimate of EF was 40 percent but pulmonary capillary wedge 
pressure was high.  A multigated angiogram (MUGA) revealed an 
EF of 47 percent with mild septal hexokinase and left 
ventricular enlargement.  Magnetic resonance angiography 
(MRA) showed left internal mammary and subclavian arteries 
patent and common carotid arteries.  Possible CABG for aortic 
valve replacement and redo CABG were recommended.  The 
veteran's informed consent was obtained for the above 
procedures.  On March 22, 1998, the veteran complained of 
severe chest pain, which began shortly after walking in the 
hall.  He was given four nitroglycerin tablets and MSO4 with 
complete relief.  On March 26, 1998, the veteran was 
transferred to the ICU after complaining of nocturnal chest 
pains.  In the ICU, the veteran was given continuous infusion 
of heparin.  On March 31, 1998, during dissection of heart 
for cannulation, the veteran had episodes of ischemia 
manifest as elevation of pulmonary artery pressures.  
Transesopohageal echocardiography (TEE) showed global 
dysfunction.  The nitroglycerin drip was increased and 
dopamine was started.  During dissection, the veteran had a 
sudden drop in systolic blood pressure and cardiac output.  
Initially, he was responsive to epinephrine and dopamine but 
finally resulted in hypotension requiring cardiopulmonary 
resuscitation (CPR) for a total of 17 minutes.  Cannulation 
of the femoral artery and venous cannulation of the right 
atrium were performed.  Cannulation of the femoral vein was 
impossible.  The veteran was near arrest twice before his 
chest was sealed.  He was transferred to the ICU in critical 
condition.  The veteran expired the next morning.

At a May 2000 RO hearing, the appellant contended that she 
believed VA treatment of the veteran was a direct cause of 
his death.  She felt that VA waited too long to perform 
surgery, with the veteran being too weak to have little 
chance of surviving.  The appellant maintained that both 
VAMCs should have acted faster.  Initially, she testified 
that from the time the veteran was admitted at the Reno VAMC 
on an emergency basis it was two weeks before he was sent to 
the San Francisco VAMC for further workup.  This was 
clarified and it was established that the period was only 
three days.  The veteran was an inpatient at the San 
Francisco VAMC for two weeks before his death.  The appellant 
also questioned why VA did not send the veteran to Travis Air 
Force Base (AFB) Hospital, an establishment she stated had 
excellent heart treatment facilities.  She indicated her 
dissatisfaction with the initial Reno VAMC treatment, noting 
that her husband had blue fingernails and lack of oxygen, 
which she had discussed with the staff.  The appellant 
admitted that she did not go to San Francisco with her 
husband, as he did not wish her to do so.  She also reported 
that she believed the veteran was without oxygen for some 13 
minutes.  The appellant said that she was told this by 
someone but does not remember whom.  The appellant clarified 
her claim, stating that it was the lack of treatment, or 
prompt treatment, that caused her husband's death.  She 
admitted that she did not know what was being done or 
discussed in San Francisco.  The veteran never told her 
anything during this hospitalization.  She admitted that 
there was no doctor's review of the evidence or statement to 
the effect that anything was done wrong, or not done, which 
could have changed the outcome.  The appellant testified that 
she had discussed the issue of sending the veteran to Travis 
AFB Hospital, and was told no as San Francisco was where 
heart care and surgery was done for the VA region as a whole.  
She further reiterated her contention that VA failed to 
provide timely diagnosed care normally expected of a 
reasonable health care provider.

A December 2002 VHA medical opinion reveals that the examiner 
performed an extensive review of the veteran's claims file.  
His review showed that the veteran was hospitalized in Reno 
from March 9 to March 12, 1998 for chest pain.  The veteran 
had been previously seen in November 1997 for chest pain and 
had had a Persantine thallium test, which was positive.  He 
was transferred to San Francisco on March 12, 1998, where he 
underwent elective cardiac catheterization and attempted CABG 
surgery.  As noted by the examiner, the November 1999 SOC and 
June 2000 SSOC contained an excellent review of the veteran's 
course of treatment.  The VA examiner opined that the veteran 
had appropriate care at both the Reno and San Francisco 
VAMCs.  The veteran was transferred in stable condition from 
Reno to San Francisco and underwent cardiac catheterization 
for which he had given appropriate informed consent.  The 
veteran was stable after that procedure.  Later, the veteran 
was taken to the operating room for repeat CABG surgery, 
during that surgery, the veteran expired.  His expiration was 
not due to any service-connected disability, it was also not 
due to failure to treat, or diagnose, his coronary condition.  
The examiner added that the veteran was treated as rapidly as 
his clinical condition required.  In summary, the examiner 
stated that there was no evidence that there was any delay of 
treatment and the veteran received appropriate care.  There 
was no connection with any of the veteran's service-connected 
disabilities.



Analysis

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
renal and cardiovascular disease, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against her claim. For the 
following reasons, however, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

The veteran expired in the ICU at the San Francisco VAMC on 
the morning of April [redacted]
, 1998.  The immediate cause of death, 
as noted on the death certificate, was right heart failure 
due to operative cardiopulmonary arrest and CAD.  
Hypertension, diabetes mellitus and smoking were listed as 
other significant conditions contributing to death but not 
related to the immediate cause of death.  At the time of his 
death, the veteran was service connected for residuals of 
severance of the flexor profundus tendon of the little finger 
of the right hand, residuals of a laceration to the palm of 
the right-hand, residual psychophysiologic GI reaction, and 
residuals of a fracture of the fifth metacarpal of the right 
hand; all rated as noncompensably disabling.  Thus, there 
were no conditions listed on the death certificate as being 
due to, or the consequence of, any of the veteran's service-
connected disabilities.

In addition, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's cardiovascular or pulmonary 
disorders were incurred in service or within one year after 
his last discharge in November 1962.

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence that 
the veteran's service-connected orthopedic disabilities or GI 
reaction substantially or materially contributed to the cause 
of his death.  The veteran's service-connected disabilities 
had been rated noncompensable disabling for years.  There is 
no probative medical evidence indicating the effects of his 
service-connected disabilities prevented him from adhering to 
a healthy diet, controlling his blood pressure and lipids, or 
refraining from smoking to ameliorate his CAD, which caused 
his death.

Moreover, the December 2002 VHA examiner opined that the 
veteran's expiration was not due to any service-connected 
disability, it was also not due to failure to treat or 
diagnose his coronary condition.  The examiner added that the 
veteran was treated as rapidly as his clinical condition 
required.  In summary, there was no connection with any of 
the veteran's service-connected disabilities and the 
veteran's death.

On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  As noted above, there is 
no competent medical evidence of record that supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
cardiovascular or cardiopulmonary disease many years after 
service.  Moreover, the medical evidence of record does not 
reflect any complaints, treatment, manifestations or 
diagnosis of cardiovascular or pulmonary disease, within one 
year of his discharge from service in November 1962.  Nor 
does it show an etiological relationship between the right 
heart failure due to operative cardiopulmonary arrest and CAD 
that was the direct cause of his death and any incident or 
event from service.  Thus, service connection is not 
warranted for cardiovascular or cardiopulmonary disease.  In 
addition, there is no competent medical evidence, which 
reflects that the veteran's service-connected orthopedic or 
GI disabilities aggravated or in way contributed to the onset 
and related medical problems that directly caused or 
contributed to his death in April 1998.  

In summary, no medical evidence of record links the cause of 
the veteran's death as listed on his death certificate to any 
event or etiology of service.  Moreover, application of the 
pertinent statutes and regulations does not permit the grant 
of service connection for the veteran's cardiovascular or 
cardiopulmonary disease on a presumptive basis since it is 
not shown that such disease or disorder became manifest 
within one year after service.  38 C.F.R. §§ 3.307, 3.309.

The only remaining evidence in support of the appellant's 
claims is her own opinion linking the veteran's death to his 
service-connected orthopedic and/or GI disabilities.  
However, being a layperson, she is not competent to give an 
opinion regarding medical causation or diagnosis, and her 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the claim must be denied.

Consequently, the weight of the medical evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death and must be denied.

DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: (1) the veteran's death was not 
caused by his own willful misconduct; and (2) the veteran was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error (CUE)) was not in receipt of but would have been 
entitled to receive compensation at the time of death for a 
service-connected disability that either: i) was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death; or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law and regulation in section 
1318(b) and 38 C.F.R. § 3.22(a), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 
section 1318 entitlement, finding that the appellant was 
entitled to adjudication of her section 1318 "entitled to 
receive" claim as though it were a claim brought by the 
veteran prior to his death without regard to any prior 
disposition of those issues during the veteran's lifetime.  
However, the Court indicated that 38 C.F.R. § 20.1106 
appeared to preclude such consideration in terms of section 
1318 claims.  However, 38 C.F.R. § 20.1106 did not apply in 
this particular case because the section 1318 claim was 
brought before the March 1992 effective date of that 
regulation.  Before March 1992, 38 C.F.R. § 19.196 did not 
preclude such consideration.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
the veteran's death.  Thus, Wingo applies where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b).  

Pursuant to the Court's decision in Marso v. West, 13 Vet. 
App. 260, 267 (1999):

[A] survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) 
if (1) the veteran was in actual receipt 
of a 100% disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 100% 
disability rating for such time but for 
CUE in a final VARO or BVA decision, or 
(3) if under the specific and limited 
exceptions under Carpenter or Wingo the 
veteran was "hypothetically" entitled 
to a 100% disability rating for the 
required period of time.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-92 (Jan. 2000).

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 
(1) the veteran's death was not the result of his own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2002).

Pursuant to Karnas, the revised regulation clearly does not 
allow for consideration of hypothetical entitlement.  Under 
the circumstances of this case, the more favorable law is the 
former law because it allows for a consideration of 
hypothetical entitlement under specific conditions.  
Accordingly, the former law will be applied in the 
adjudication of this appeal.

The veteran was last discharged from service in November 
1962.  In September 1963, the veteran was granted service 
connection for residuals of severance of the flexor profundus 
tendon of the little finger of the right hand, residuals of a 
laceration to the palm of the right-hand, residual 
psychophysiologic GI reaction, and residuals of a fracture of 
the fifth metacarpal of the right hand; all rated as 
noncompensably disabling.  The noncompensable ratings for the 
first two disabilities were effective from January 29, 1963 
and those for the last two disabilities were effective from 
December 1, 1962.  The veteran did not appeal this decision 
within the relevant time period and as such, the decision is 
final.  The veteran died in April 1998.  The veteran was not 
in actual receipt of a 100 percent disability rating for the 
statutory period of time prior to his death and consequently, 
entitlement to DIC benefits is not appropriate on that basis.

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the section 1318 
analysis.

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992 
effective date of section 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 267.  

The appellant filed her claim for DIC benefits under section 
1318 in October 1998, after the March 1992 effective date of 
38 C.F.R. § 20.1106.  Further, a VA decision regarding the 
veteran's level of disability was made in 1963 and it became 
final and there is no allegation of CUE.  Consequently, the 
exceptions in Carpenter and Wingo are not applicable and 
consideration of hypothetical entitlement under the 
circumstances of this case is not warranted.  

The Board sympathizes with the appellant.  However, the Board 
can find no basis under which to grant a claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 and the appeal must 
be denied.

1151 Claim

The appellant claims that VA waited too long to perform 
surgery on the veteran, with the result that he was too weak 
to withstand the operation.

With respect to the appellant's claim under the provisions of 
section 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

The Board finds that the record contains absolutely no 
medical evidence to the fact that there was any carelessness, 
and negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA in 
furnishing the veteran's care, or that there was an event 
that was not reasonably foreseeable.  

The December 2002 VA examiner opined that the veteran had 
appropriate care at both the Reno and San Francisco VAMCs.  
He also noted that the veteran was advised as to the risks 
and benefits of both catheterizations and the operation and 
his consent was obtained.  The veteran was transferred from 
Reno to San Francisco in stable condition and underwent 
cardiac catheterization for which he had given appropriate 
informed consent.  The veteran was stable after that 
procedure.  Later, the veteran was taken to the operating 
room for repeat CABG surgery, during that surgery, the 
veteran was near arrest twice before his chest was sealed.  
Cannulation of the femoral vein was impossible.  The veteran 
expired the following morning.  His expiration was not due to 
failure to treat, or diagnose, his coronary condition.  The 
examiner added that the veteran was treated as rapidly as his 
clinical condition required.  In summary, the examiner stated 
that there was no evidence that there was any delay of 
treatment and he said the veteran received appropriate care.

Beyond the appellant's contentions, the record simply 
contains no evidence that demonstrates that there was any 
degree of fault on the part of VA in treating the veteran, or 
that the veteran's death was the result of any unforeseen 
event.  Absent some medical evidence to the contrary, the 
opinion of the December 2002 VA examiner, who reviewed the 
veteran's medical records is uncontroverted on this point.  
The appellant testified that she did not go to San Francisco 
because of her husband's wishes.  Moreover, she stated that 
her husband did not inform her about his treatment at San 
Francisco.  She also testified that there was no doctor's 
review of the evidence or statement to the effect that 
anything was done wrong, or not done, which could have 
changed the outcome.  While the Board is sympathetic, there 
is simply no medical evidence to support the appellant's 
contentions.  For the foregoing reasons, the Board finds that 
the veteran's cause of death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on VA's part.  The 
veteran's demise based on his CAD was reasonably foreseeable.  
Therefore, entitlement to DIC benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

